DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed January 12, 2022 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s claim amendments and arguments in the Amendment and Response filed January 12, 2022.

Claim Interpretation
Independent claim 1 has been amended to require at least a first additional oligonucleotide at the 5’ end of the looped primer. The looped primer structure in claim 1 is being construed as comprising from 5’ to 3’, a first sensor molecule, a first clamping oligonucleotide, a spacing oligonucleotide, a second clamping oligonucleotide, a second sensor molecule and a first primer sequence. This looped primer structure then further comprises at least a first additional oligonucleotide at the 5’ end. That is, the “at least a first additional 

Allowable Subject Matter
Claims 1-14 and 16-28 are allowed.
The closest prior art is Thelwell (Mode of action and application of Scorpion primers to 
mutation detection, Nucleic Acids Res., 28(19): 3752-3761, 2000), Vet (Design and Optimization of Molecular Beacon Real-Time Polymerase Chain Reaction Assays, In: Herdewijn P. (eds) Oligonucleotide Synthesis. Methods in Molecular Biology, vol. 288. Humana Press, 2005), and Liu (Establishment of an accurate and fast detection method using molecular beacons in loop-mediated isothermal amplification, Scientific Reports, 7:40125, 1-9, 2017), the teachings of which are discussed in the Non-Final Office Action mailed August 18, 2021.1
	However, none of Thelwell, Vet or Liu, whether considered alone or in combination, teach or suggest the combination of a looped primer with the structure recited in instant claim 1, and further comprising at least a first additional oligonucleotide 5’ to the first sensor molecule. Therefore, independent claim 1, and its dependent claims, are free of the art.

Conclusion
Claims 1-14 and 16-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Thelwell and Vet were each cited in the PTO-892 Notice of References Cited mailed August 18, 2021. Liu was cited in the Information Disclosure Statement submitted July 29, 2021.